Appeal from a judgment of the County Court of Schuyler County (Callanan Sr., J.), rendered January 25, 1991, convicting defendant upon his plea of guilty of the crime of attempted burglary in the third degree.
Defendant initially argues that the indictment should be dismissed because his wife was forced to testify against him before the Grand Jury and because she was going to be forced to testify against him at trial. Defendant, however, upon entering his plea of guilty, forfeited the right to appellate review of this argument insofar as it concerns a nonjurisdictional defect in the proceedings (see, People v Fernandez, 67 NY2d 686). Defendant was specifically asked at the time of the plea if he or any member of his family had been threatened or abused in order to get him to plead guilty. He responded in the negative and thereafter never moved to withdraw his plea (see generally, People v Lindsey, 179 AD2d 915; People v Hauser, 176 AD2d 1209, lv denied 79 NY2d 858). As to the claimed ineffectiveness of his counsel, it is clear from the record that defense counsel represented defendant meaningfully and diligently, making appropriate pretrial motions and negotiating a favorable plea bargain on defendant’s behalf (see, People v Baldi, 54 NY2d 137).
Mikoll, J. P., Levine, Mercure, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.